UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1796


LOUIS BONANNO, SR.,

                Plaintiff - Appellant,

          v.

DONNIE COOPER, Vice President, in his official capacity for
Virginia Land & Improvement Corporation; RICK NORMAN, G.M.
in his official capacity for Virginia Land & Improvement
Corporation,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-01605-TSE-MSN)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis Bonanno, Sr., Appellant Pro Se. Paul Charles Miller, PAUL
C. MILLER PLC, Annandale, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Louis Bonanno, Sr., seeks to appeal the district court’s

order    dismissing     Bonanno’s     civil       action      for    lack    of    subject

matter jurisdiction and for failure to state a claim.                             See Fed.

R. Civ. P. 12(b)(1), (6).               We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     Parties      are   accorded      30        days    after     the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

June 4, 2015.       The notice of appeal was filed on July 9, 2015.

Because Bonanno failed to file a timely notice of appeal or to

obtain    an   extension       or   reopening          of   the   appeal     period,     we

dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions        are    adequately        presented       in   the

materials      before   this    court      and    argument        would    not     aid   the

decisional process.



                                                                                  DISMISSED



                                            2